12-3826-cv
Gomes v. ANGOP


                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.   CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 , IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLAT E PROCEDURE 32.1 AND THIS COURT' S
LOCAL RULE 32.1.1.   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH TH E NOTATION "SUMMARY ORDER" ).      A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
the 19th day of November, two thousand thirteen.

PRESENT:    GUIDO CALABRESI,
            DENNY CHIN,
            CHRISTOPHER F. DRONEY,
                      Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -x

JOAO CARLOS SALVADOR GOMES,
                    Plaintiff-Appellant,

                     -v-                              12-3826-cv

ANGOP, ANGOLA PRESS AGENCY, et al.,
                    Defendants-Appellees.


- - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:        Joao Carlos Salvador Gomes, pro
                                se, Jackson Heights, New York

FOR DEFENDANTS-APPELLEES:       Marjorie E. Berman, Krantz &
                                Berman, LLP, New York, New York,
                                and Andrew Z. Schwartz, Foley Hoag
                                LLP, Boston, Massachusetts.

          Appeal from the United States District Court for the

Eastern District of New York (Irizarry, J.).

          UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-appellant Joao Carlos Salvador Gomes,

proceeding pro se, appeals from the district court's judgment

entered August 24, 2012, dismissing his complaint with

prejudice.     By opinion and order entered August 22, 2012, the

district court granted defendants' motion to dismiss for lack of

personal jurisdiction and lack of subject matter jurisdiction,

and denied Gomes's motions, inter alia, to remand the case to

state court.    On appeal, Gomes raises a host of arguments.     He

also moves for leave to supplement the record on appeal and to

file a supplemental appendix.     We assume the parties’

familiarity with the facts, procedural history, and issues for

review.

          As an initial matter, we deny Gomes's motions to

supplement the record.    The record on appeal is typically

limited to "the original papers and exhibits filed in the

district court."    Fed. R. App. P. 10(a)(1).   Similarly, the

appendix consists of "the relevant docket entries in the


                                 -2-
proceeding below" and "the relevant portions of the pleadings,

charge, findings, or opinion."    Fed. R. App. P. 30(a)(1)(A)-(B).

Here, Gomes had ample opportunity below to submit evidence and

did, in fact, submit hundreds of pages of exhibits in support of

his arguments.    "Ordinarily, material not included in the record

on appeal will not be considered."     Loria v. Gorman, 306 F.3d
1271, 1280 n.2 (2d Cir. 2002) (internal citation omitted).      No

"extraordinary circumstances" are apparent here that would cause

us to consider anything outside the record.     See Niagara Mohawk

Power Corp. v. Chevron U.S.A., Inc., 596 F.3d 112, 124 (2d Cir.

2010) (quoting Int'l Bus. Mach. Corp. v. Edelstein, 526 F.2d 37,

45 (2d Cir. 1975)).

          We review de novo a district court's decision to deny

a motion to remand.    Pietrangelo v. Alvas Corp., 686 F.3d 62, 64

(2d Cir. 2012).   In reviewing a district court's decision to

dismiss a complaint for lack of subject matter jurisdiction, we

review factual findings for clear error and legal conclusions de

novo.   Maloney v. Soc. Sec. Admin., 517 F.3d 70, 74 (2d Cir.

2008) (per curiam).    Likewise, when a district court dismisses a

complaint for lack of personal jurisdiction, we review factual

findings for clear error and legal conclusions de novo.     Marvel

Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013).



                                 -3-
         We have conducted an independent review of the record,

and we affirm the district court's denial of Gomes's motion to

remand and its dismissal of his complaint for lack of personal

and subject matter jurisdiction, substantially for the reasons

stated by the district court in its thorough opinion and order.

         We have considered all of Gomes's remaining arguments

and conclude that they are without merit.   For the foregoing

reasons, we AFFIRM the judgment of the district court.   It is

further ordered that Gomes's motions are DENIED.

                             FOR THE COURT:
                             Catherine O'Hagan Wolfe, Clerk




                              -4-